Case: 21-30649     Document: 00516463222          Page: 1    Date Filed: 09/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   September 7, 2022
                                   No. 21-30649
                                                                      Lyle W. Cayce
                                                                           Clerk
   In the Matter of: Karcredit, LLC,

                                                                            Debtor,

   Ronnie D. Ward; Sharon Denise Albritton Ward,

                                                                      Appellants,

                                       versus

   Cross Keys Bank; Caldwell Bank; Trust Company,

                                                                        Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:21-cv-1629


   Before Smith, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*
          Cross Keys Bank loaned Karcredit money. Karcredit defaulted. A
   bankruptcy court issued a final judgment against Karcredit and its guarantors


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30649      Document: 00516463222          Page: 2   Date Filed: 09/07/2022




                                    No. 21-30649


   on a state-law adversary proceeding, and the district court affirmed. Two of
   the guarantors, Ronnie and Sharon Ward, appeal that affirmance. We reject
   their arguments and affirm.
                                         I.
          Ronnie Ward sold used cars. One of his companies was Karcredit,
   LLC (“Karcredit”). Karcredit borrowed about $3.5 million from Cross Keys
   Bank (“Cross Keys”) in 2012. When it did so, it gave Cross Keys a security
   interest in most of its assets. Ronnie Ward and his wife Sharon Ward
   (collectively, the “Wards”) signed on as guarantors of that loan.
          Karcredit defaulted in 2019, with over $3 million still outstanding.
   Cross Keys then called the loans and sued Karcredit and its guarantors in
   Louisiana state court. We refer to that litigation as the “adversary
   proceeding.” In essence, the adversary proceeding had two aims: first, to
   hold Karcredit and Karcredit’s guarantors liable for Cross Keys’ loan to
   Karcredit; second, to secure a declaratory judgment regarding Cross Keys’
   security interests in various property. In July of 2020, pursuant to a separate
   state-court action, Cross Keys forced a sheriff’s sale of most of Karcredit’s
   assets. Cross Keys then bought those assets for $700.
          Two days after the sheriff’s sale, Cross Keys filed an involuntary
   bankruptcy petition, thereby forcing Karcredit into bankruptcy. We refer to
   that as the “main proceeding” or the “bankruptcy proceeding.” As a part of
   that proceeding, Cross Keys filed schedules listing Karcredit’s assets.
   Despite the sheriff’s sale, those schedules included some assets, one of which
   was a fraudulent-conveyance claim the estate had against Ronnie Ward.
          Cross Keys then removed the existing adversary proceeding from
   state court to federal court. See 28 U.S.C. § 1452 (allowing removal of some
   proceedings, provided the bankruptcy court has jurisdiction); 28 U.S.C.




                                         2
Case: 21-30649      Document: 00516463222          Page: 3    Date Filed: 09/07/2022




                                    No. 21-30649


   § 1334 (the relevant jurisdictional provision). From that point on, the
   bankruptcy court administered the two proceedings in parallel.
          Cross Keys moved for summary judgment on its adversary-
   proceeding claims. The Wards opposed that motion. The bankruptcy court
   granted partial summary judgment in Cross Keys’ favor. This final judgment
   was a nearly complete victory for Cross Keys: The judgment held Karcredit
   and its guarantors (including the Wards) liable for over $3 million (plus
   interest), and it recognized Cross Keys’ security interests in various assets.
          The bankruptcy court then had second thoughts about its power to
   enter a final judgment—as opposed to merely submitting recommended
   findings of fact and conclusions of law to the district court. See 28 U.S.C.
   § 157(c)(1). So on its own motion, it set a hearing to consider the issue. The
   next day, the court issued a memorandum opinion holding that it did indeed
   have power to enter a final judgment in the adversary proceeding. It entered
   that judgment accordingly.
          The Wards appealed that judgment to the district court. They raised
   the same three arguments they raise in this court, which we describe below.
   The district court reviewed the bankruptcy court’s judgment as a court of
   appeal and rejected each of those arguments. See 28 U.S.C. § 158(a); AT&T
   Univ. Car Servs. v. Mercer (In re Mercer), 246 F.3d 391, 402 (5th Cir. 2001).
   The district court then affirmed the bankruptcy court’s judgment. The
   Wards timely appealed that affirmance to this court. We have jurisdiction to
   review the district court’s final order under 28 U.S.C. § 158(d).
                                         II.
          We (A) hold the bankruptcy court had jurisdiction to decide Cross
   Keys’ adversary claims. Then we (B) hold the Wards consented to the
   bankruptcy court’s issuance of a final judgment. And finally, we (C) hold that
   because the district court didn’t abuse its discretion by holding the Wards’




                                          3
Case: 21-30649      Document: 00516463222           Page: 4     Date Filed: 09/07/2022




                                     No. 21-30649


   bad-faith-filing argument forfeited, that argument remains forfeited on
   appeal.
                                          A.
          Because Cross Keys removed this adversary proceeding from state to
   federal court, 28 U.S.C. § 1452 governs jurisdiction. With exceptions not
   relevant here, that provision allows removal of “any claim or cause of action”
   from state court to federal district court—provided that the district court has
   jurisdiction under 28 U.S.C. § 1334. Section 1334, in turn, gives district
   courts “original and exclusive jurisdiction of all cases under title 11”—that
   is, bankruptcy proceedings themselves. It also gives district courts “original
   but not exclusive jurisdiction of all civil proceedings arising under title 11, or
   arising in or related to cases under title 11.” Id. § 1334(b) (emphasis added).
   As usual, we assess jurisdiction based on the facts as they stood at the time of
   removal. See, e.g., Louisiana v. Am. Nat’l Prop. & Cas. Co., 746 F.3d 633, 639
   (5th Cir. 2014) (calling this rule “well[-]entrenched”).
          For 28 U.S.C. § 1334 purposes, a “proceeding is ‘related to’ a
   bankruptcy if the outcome of that proceeding could conceivably have any
   effect on the estate being administered in bankruptcy.” Bass v. Denney (In re
   Bass), 171 F.3d 1016, 1022 (5th Cir. 1999) (quotation omitted). More
   specifically: “For jurisdiction to attach, the anticipated outcome of the action
   must both (1) alter the rights, obligations, and choices of action of the debtor,
   and (2) have an effect on the administration of the estate.” Id. “A conceivable
   effect in this context is any that could alter the debtor’s rights, liabilities,
   options, or freedom of action (either positively or negatively) and which in
   any way impacts upon the handling and administration of the bankrupt
   estate.” Fire Eagle LLC v. Bischoff (In re Spillman Dev. Grp.), 710 F.3d 299,
   304 (5th Cir. 2013) (quotation omitted); see also Arnold v. Garlock, Inc., 278




                                           4
Case: 21-30649       Document: 00516463222            Page: 5      Date Filed: 09/07/2022




                                       No. 21-30649


   F.3d 426, 434 (5th Cir. 2001) (“Certainty, or even likelihood[,] of such an
   effect is not a requirement.”).
          It is undisputed that the adversary proceeding before us—in
   contradistinction to the main bankruptcy proceeding itself—is not a “case[]
   under title 11” within the meaning of 28 U.S.C. § 1334(a). Thus, the parties
   correctly agree that the only path to jurisdiction is 28 U.S.C. § 1334(b)’s
   “related to” jurisdiction.
          The adversary proceeding is Cross Keys’ attempt to enforce its state-
   law rights. When Cross Keys filed this proceeding in state court, it sought a
   judgment of over $3 million against both Karcredit and Karcredit’s
   guarantors.
          Our analysis is controlled by Fire Eagle LLC v. Bischoff (In re Spillman
   Dev. Grp.), 710 F.3d 299 (5th Cir. 2013). There, after a voluntary bankruptcy
   petition, some of the debtor’s guarantors filed an adversary action in
   bankruptcy court. They sought “a declaratory judgment that . . . the
   [g]uarantors should be released from their obligations under the guaranty
   agreements,” among other things. Id. at 303. The relevant creditor argued
   that the bankruptcy court lacked 28 U.S.C. § 1334 “related to” jurisdiction
   over that claim. Id. at 304. This court disagreed: “If [the creditor] were to
   succeed on the merits of this suit and proceed to recover against the
   guarantees . . . such a recovery would presumably diminish [the creditor’s]
   deficiency claim against the bankruptcy estate, conceivably allowing a greater
   recovery for other unsecured creditors against the estate. . . .” Id. at 305 (emphasis
   added). Accordingly, it held “that the bankruptcy court’s jurisdiction
   extended to these matters.” Ibid.
          So too here. In Spillman, the adversary proceeding was the guarantors’
   attempt to avoid their guaranty obligations. Id. at 303. This case is the mirror
   image: The adversary proceeding is the creditor’s attempt to enforce the




                                             5
Case: 21-30649      Document: 00516463222           Page: 6     Date Filed: 09/07/2022




                                     No. 21-30649


   guarantors’ obligations. But the stakes are exactly the same. The adversary
   proceeding is therefore “related to” the main bankruptcy case. See id. at 305;
   Bass, 171 F.3d at 1022.
          The Wards have two objections. First, they argue that the estate really
   has no assets at all. Pointing out that Cross Keys acquired almost all of
   Karcredit’s property in a sheriff’s sale just before it forced Karcredit into
   bankruptcy, the Wards argue that there is simply nothing left. And, it is
   impossible for the adversary proceeding to have any effect on the
   administration of an empty estate. See ibid.
          But the estate is not empty. At the very least, the bankruptcy
   schedules confirm that the Karcredit estate contained a fraudulent-
   conveyance claim against Ronnie Ward at the time of removal. See In re
   Positive Health Mgm’t, 769 F.3d 899, 903 (5th Cir. 2014) (explaining that a
   fraudulent-conveyance claim, if successful, claws assets back into the estate
   that never should have left in the first place). And “[i]t is well established
   that a claim for fraudulent conveyance is included within estate property.”
   Cadle Co. v. Mims (In re Moore), 608 F.3d 253, 261 (5th Cir. 2010) (quotation
   omitted). The Wards insist that, if this claim were really worth anything,
   Cross Keys would have pursued it by now in state court. But again, the
   relevant facts for jurisdictional purposes are the facts as of the moment of
   removal. See Am. Nat’l Prop. & Cas. Co., 746 F.3d at 639. What Cross Keys
   does or does not do afterward is irrelevant.
          Second, the Wards try to differentiate this case from Spillman by
   suggesting Cross Keys was the only creditor at the time of filing. See 710 F.3d
   at 305 (relying on the adversary proceeding’s conceivable effect on other
   creditors). This argument fails because the Wards conceded in bankruptcy
   court that there were multiple creditors. “Although parties may not consent
   to jurisdiction, a party may stipulate or admit to facts underlying jurisdiction.”




                                           6
Case: 21-30649      Document: 00516463222           Page: 7     Date Filed: 09/07/2022




                                     No. 21-30649


   Durbois v. Deutsche Bank Nat’l Trust Co., 37 F.4th 1053, 1060 (5th Cir. 2022)
   (citing Ry. Co. v. Ramsey, 89 U.S. (22 Wall.) 322, 327 (1874)).
                                          B.
          The Wards say the bankruptcy court lacked jurisdiction to enter a final
   judgment in the adversary proceeding. They contend the court had the power
   only to submit recommended findings of fact and conclusions of law to the
   district court. We disagree.
          Bankruptcy courts have statutory jurisdiction to issue final judgments
   over “core proceedings.” 28 U.S.C. § 157(b). As for non-core proceedings,
   bankruptcy courts may only “submit proposed findings of fact and
   conclusions of law to the district court.” Id. § 157(c)(1). And as the Supreme
   Court explained in Stern v. Marshall, 564 U.S. 462 (2011), Article III does not
   allow Congress to “withdraw from judicial cognizance any matter which,
   from its nature, is the subject of a suit at the common law, or in equity, or in
   admiralty.” Id. at 485 (quotation omitted).
          Nevertheless, according to the Supreme Court, “litigants may validly
   consent to adjudication by bankruptcy courts.” Wellness Int’l Network, Ltd.
   v. Sharif, 575 U.S. 665, 674 (2015). Consent can ameliorate both statutory-
   jurisdiction defects and constitutional defects. See Sharif, 575 U.S. at 671
   (majority) (statutory defects); id. at 679 (constitutional defects); see also 28
   U.S.C. § 157(c)(2) (allowing bankruptcy courts to enter final judgments on
   non-core claims by consent). And “waiver based on actions rather than
   words” may suffice. Sharif, 575 U.S. at 684 (quotation omitted). “[T]he key
   inquiry” is whether “the litigant or counsel was made aware of the need for
   consent and the right to refuse it, and still voluntarily appeared to try the case
   before the non–Article III adjudicator.” Id. at 685 (quotation omitted).
          Here, the district court found the Wards had impliedly consented to
   the bankruptcy court’s issuance of a final judgment. That was a factual




                                           7
Case: 21-30649      Document: 00516463222          Page: 8   Date Filed: 09/07/2022




                                    No. 21-30649


   finding, and it wasn’t clearly erroneous. See Saenz v. Gomez (In re Saenz), 899
   F.3d 384, 391 (5th Cir. 2018) (reviewing a bankruptcy court’s implied-
   consent finding for clear error); see also Sharif, 575 U.S. at 685 (noting the
   question of implied consent “require[s] a deeply factbound analysis”). Mere
   days after Cross Keys removed the proceeding to bankruptcy court, the
   Wards received notice that they should file a statement giving a yes-or-no
   answer to whether they consented to judgment by the bankruptcy court. And
   the Wards had notice that the relevant bankruptcy rules required them to give
   the same yes-or-no answer in their answer to Cross Keys’ complaint. But the
   Wards failed to say one way or another. Instead, after they had notice, they
   continued to file and amend pleadings and otherwise participated in the
   adversary proceeding. In other words, after receiving relevant notice, they
   “still voluntarily appeared to try the case before the non-Article III
   adjudicator.” Sharif, 575 U.S. at 685 (quotation omitted). We conclude the
   district court’s consent determination was not clear error.
          The Wards respond by invoking policy considerations. But policy is
   not law. They also point out that, a couple of times during the litigation, the
   bankruptcy court indicated it planned merely to submit recommended
   findings of fact and conclusions of law to the district court, rather than
   entering its own final judgment. This argument, however, overlooks the
   uncontested sequence of events. As the district court explained, the Wards
   were notified of these issues a mere six days after Cross Keys removed the
   case. After that notification, in November 2020, the Wards filed an amended
   answer to Cross Keys’ complaint. And they otherwise continued litigating
   the adversary proceeding without saying anything about final judgments one
   way or the other. Ronnie Ward went so far as to affirmatively invoke the
   bankruptcy court’s jurisdiction by asking it to enter a consent judgment on a
   related claim. And, though the Wards are correct that the bankruptcy court
   indicated plans not to enter a final judgment, those indications did not come




                                         8
Case: 21-30649      Document: 00516463222          Page: 9    Date Filed: 09/07/2022




                                    No. 21-30649


   until the spring of 2021—after the Wards’ sustained participation in the
   lawsuit.
                                         C.
          Finally, the Wards say Cross Keys forced Karcredit into bankruptcy
   in bad faith. See Krueger v. Torres (In re Krueger), 812 F.3d 365, 370–73 (5th
   Cir. 2016) (bad-faith filing is cause for dismissal of a bankruptcy proceeding).
   But the Wards forfeited this argument by failing to properly present it below.
          The Wards attempted to argue the bad-faith issue in a motion to
   dismiss the main proceeding in bankruptcy court. After giving the Wards
   many opportunities to remedy various procedural defects with the motion,
   the bankruptcy court denied it. The Wards appealed that denial to the district
   court, but the district court held the denial was a mere interlocutory order
   not fit for review.
          After the bankruptcy court entered its final judgment in the adversary
   proceeding (the subject of this appeal), the Wards again appealed. And they
   again argued the bad-faith issue. The district court held that, because the
   Wards had not properly raised the bad-faith issue in the main proceeding in
   bankruptcy court, they had forfeited it.
          When a district court holds that a party forfeited an issue by failing to
   properly raise it, our review is for abuse of discretion. Cf. Seed Co. v.
   Westerman, Hattori, Daniels & Adrian, LLP, 961 F.3d 1190, 1195 (D.C. Cir.
   2020). Here, it is undisputed that, despite repeated warnings from the
   bankruptcy court, the Wards failed to raise the bad-faith issue in a
   procedurally adequate manner. And the whole thrust of forfeiture doctrine is
   that parties must present issues in a procedurally adequate manner in order
   to preserve them. Cf. Rollins v. Home Depot USA, Inc., 8 F.4th 393, 397 (5th
   Cir. 2021) (“A party forfeits an argument by failing to raise it in the first
   instance in the district court—thus raising it for the first time on appeal—or




                                          9
Case: 21-30649      Document: 00516463222            Page: 10    Date Filed: 09/07/2022




                                      No. 21-30649


   by failing to adequately brief the argument on appeal.”). The district court’s
   forfeiture holding was a straightforward application of that basic principle.
          All but one of the Wards’ counterarguments rely on the incorrect
   assumption that this court can review forfeiture de novo. The Wards’ failure
   even to contend that the district court abused its discretion is fatal to these
   arguments.
          The remaining counterargument is that bad-faith filing is a
   jurisdictional issue that cannot be forfeited at all. True, this court has at least
   suggested that bad-faith filing is jurisdictional in the Chapter 11 context. In re
   Little Creek Dev. Co., 779 F.2d 1068, 1071 n.1 (5th Cir. 1986) (“The parties
   agree that the bankruptcy court has the power to raise the issue of good faith
   sua sponte as an inquiry into its jurisdiction, and former Bankruptcy Act
   precedent in this circuit confirms their position.”). That might make sense
   because the statutory provision that governs bad-faith filing in Chapter 11
   cases uses mandatory terms. See 11 U.S.C. § 1112(b)(1) (requiring, with
   exceptions, that “the court shall convert a case under this chapter to a case
   under chapter 7 or dismiss a case under this chapter” if there is “cause” to
   do so (emphasis added)); Krueger, 812 F.3d at 373 (explaining that bad-faith
   filing can be “cause” in a Chapter 11 case).
          But the same is not true in the Chapter 7 context. The statutory
   provision that governs bad-faith filing in Chapter 7 cases is permissive. See 11
   U.S.C. § 707(a) (“The court may dismiss a case under this chapter only after
   notice and a hearing and only for cause” (emphasis added)); Krueger, 812
   F.3d at 370–73 (holding bad faith filing counts as “cause” in Chapter 7 cases).
   Some mandatory provisions are jurisdictional, and some mandatory
   provisions are not. Gonzalez v. Thaler, 565 U.S. 134, 142, 146 (2012)
   (discussing one of each). But to our knowledge, no permissive provision is




                                           10
Case: 21-30649     Document: 00516463222           Page: 11   Date Filed: 09/07/2022




                                    No. 21-30649


   jurisdictional. We decline to hold that 11 U.S.C. § 707(a) is jurisdictional.
   The district court’s forfeiture holding stands.
          AFFIRMED.




                                         11